            Case 1:18-cv-01597-RBW Document 9 Filed 11/13/18 Page 1 of 3



                                 UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF COLUMBIA


  DEMOCRACY FORWARD FOUNDATION,

                       Plaintiff,

                            v.
                                                       Civil Action No.: 18-1597 (RBW)
  FEDERAL EMERGENCY MANAGEMENT
  AGENCY,

                       Defendant.


                                     JOINT STATUS REPORT

       Pursuant to the Court’s September 12, 2018 Minute Order, the Parties respectfully submit

this Joint Status Report.

       1.      Plaintiff, Democracy Forward Foundation (“Plaintiff”), submitted a Freedom of

Information Act (“FOIA”) request to Defendant, Federal Emergency Management Agency

(“FEMA”), seeking any “After-Action Report(s)” discussing hurricane damage in Puerto Rico,

including by Hurricane Maria, and related records.

       2.      As noted in the Parties’ previous Joint Status Report, FEMA had located and

uploaded approximately 6,000 records into its FOIA processing software system. See ECF No. 7

¶ 1. Approximately 700 records contained “corrupted” (i.e., damaged and unusable) e-mail

attachments. See id. As the previous Report noted, FEMA has been working to obtain all of the

corrupted e-mail attachments directly from the e-mail custodians. See id. FEMA represents that

it has been able to locate all “corrupted” files from the custodians, with the exception of files from
            Case 1:18-cv-01597-RBW Document 9 Filed 11/13/18 Page 2 of 3



one custodian who is no longer a FEMA employee.1 The Parties are in discussions regarding the

files that were in the possession of the departed custodian.

       3.      The Parties further agreed that FEMA would process 500 pages per month for

responsiveness and redactions. See id.

       4.      FEMA made its first interim release of records on October 19, 2018. For this

release, FEMA released in full 183 pages of responsive records and 1 spreadsheet. Further, FEMA

released 2 additional spreadsheets in part pursuant to FOIA Exemption 6.

       5.      FEMA made its second interim release of records on November 7, 2018, releasing

43 pages of records and 19 spreadsheet in full. Further, FEMA released 3 additional spreadsheets

in part pursuant to FOIA Exemption 5.

       6.      FEMA anticipates that it will make its third, and final, release to Plaintiff by

December 19, 2018.

       7.      The Parties agree that the current schedule governing these proceedings remains

appropriate and will file another status report by January 8, 2019.




1
 The e-mail attachments in question are password protected and cannot be opened without the
custodian providing the password.
                                                 2
        Case 1:18-cv-01597-RBW Document 9 Filed 11/13/18 Page 3 of 3



November 13, 2018                  Respectfully submitted,

                                   JESSIE K. LIU
                                   D.C. BAR #472845
                                   United States Attorney

                                   DANIEL F. VAN HORN
                                   D.C. BAR #924092
                                   Chief, Civil Division

                             By:   /s/ Brian J. Field
                                   BRIAN J. FIELD
                                   D.C. BAR #985577
                                   Assistant United States Attorney
                                   555 4th Street, N.W.
                                   Washington, D.C. 20530
                                   Tel: (202) 252-2551
                                   E-mail: Brian.Field@usdoj.gov

                                   Counsel for Defendant


                             By:   /s/ Robin F. Thurston
                                   Javier M. Guzman (D.C. Bar No. 462679)
                                   Robin F. Thurston (D.C. Bar No. 1531399)
                                   Democracy Forward Foundation
                                   P.O. Box 34553
                                   Washington, D.C. 20043
                                   (202) 448-9090
                                   jguzman@democracyforward.org
                                   rthurston@democracyforward.org

                                   Counsel for Plaintiff




                                      3
